 Case 1:19-cv-00969-JTN-PJG ECF No. 55 filed 08/18/20 PageID.663 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 NIKOLAS ABBOTT,

        Plaintiff,
                                                                    Case No. 1:19-cv-969
 v.
                                                                    HON. JANET T. NEFF
 BERRIEN COUNTY, et al.,

        Defendants.
 ____________________________/


                                            ORDER

       This is a civil action filed pursuant to 42 U.S.C. § 1983. Defendants filed a Motion to

dismiss (ECF No. 30). The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on August 3, 2020, recommending that this Court grant in part and deny in part

the motion. The Report and Recommendation was duly served on the parties. No objections have

been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 53) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion to dismiss (ECF No. 30) is

GRANTED IN PART AND DENIED IN PART; specifically, Plaintiff’s claims against Defendant

Bailey in his official capacity are dismissed, and Defendants’ motion is otherwise denied.

       This Order does not terminate any parties.


Dated: August 18, 2020                                        /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
